Name: Council Regulation (EC) No 669/97 of 14 April 1997 opening and providing for the administration of Community tariff quotas and ceilings, establishing Community surveillance for certain fish and fishery products originating in the Faroe Islands, defining detailed provisions for amending and adapting these measures and repealing Regulation (EC) No 1983/95
 Type: Regulation
 Subject Matter: trade;  tariff policy;  fisheries;  Europe;  trade policy
 Date Published: nan

 Avis juridique important|31997R0669Council Regulation (EC) No 669/97 of 14 April 1997 opening and providing for the administration of Community tariff quotas and ceilings, establishing Community surveillance for certain fish and fishery products originating in the Faroe Islands, defining detailed provisions for amending and adapting these measures and repealing Regulation (EC) No 1983/95 Official Journal L 101 , 18/04/1997 P. 0001 - 0011COUNCIL REGULATION (EC) No 669/97 of 14 April 1997 opening and providing for the administration of Community tariff quotas and ceilings, establishing Community surveillance for certain fish and fishery products originating in the Faroe Islands, defining detailed provisions for amending and adapting these measures and repealing Regulation (EC) No 1983/95 THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,(1) Whereas Articles 3 and 8 of the Agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part, signed on 6 December 1996 (1), provide for the abolition of customs duties applicable to imports into the Community of certain fish and fishery products listed in Protocol 1 attached to the said Agreement;(2) Whereas the abolition is subject to Community tariff quotas and ceilings and, for some of these products, Community statistical surveillance; whereas the said Community tariff quotas and ceilings in respect of products originating in the Faroe Islands should therefore be opened for the volumes indicated respectively in Annexes I and II to this Regulation and Community statistical surveillance established in respect of the products listed in Annex III thereto;(3) Whereas the preferential rates of duty indicated in Annexes I, II and III apply only where the free-at-frontier price determined by the Member States in accordance with Article 22 of Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery products and aquaculture (2) is at least equal to the reference price set, or to be set, by the Community for the products or categories of products concerned;(4) Whereas, for reasons of simplification, provision should be made to empower the Commission to give effect, following receipt of the opinion of the Customs Code Committee set up by Article 247 of Regulation (EEC) No 2913/92 (3), to necessary amendments and technical adaptations to the Annexes to this Regulation arising from amendments of the combined nomenclature and Taric codes and to adaptations of volume, periods and quota rates arising from decisions by the Council or by the Commission;(5) Whereas, for the same reasons, provision should be made for this procedure to be applied in cases where the abovementioned Agreement is amended to the extent that the agreed amendments specify the products eligible for tariff quotas or subject to tariff ceilings or to statistical surveillance, quota-volumes, duties and tariff periods, and any eligibility criteria;(6) Whereas the Agreement provides for tariff quotas, tariff ceilings and statistical surveillance for an indefinite period; whereas, therefore, to make implementation of the measures concerned more efficient and simpler, this Regulation should apply on a multiannual basis;(7) Whereas equal and continuous access to the quotas in respect of the products likely to benefit from the Community tariff quotas listed in Annex I should be ensured for all Community importers and the rates of duty laid down for the quotas should be applied consistently to all imports of the products in question in all Member States until the quotas are exhausted;(8) Whereas the Community should take the decision to open tariff quotas in the execution of its international obligations; whereas, to ensure the efficiency of a common administration of these quotas, there is no reason why the Member States should not be authorized to draw from the quota-volumes the necessary quantities corresponding to actual imports; whereas this method of administration does, however, require close cooperation between the Member States and the Commission, which must be able to monitor the rate at which the quotas are used up and inform the Member States accordingly;(9) Whereas, in respect of products listed in Annex II and subject to Community tariff ceilings, Community surveillance may be effected by charging imports of these products against the ceilings at Community level as and when the products are presented at customs and declared for free circulation; whereas this method of administering the ceilings should enable customs duties to be restored as soon as the ceilings in question are reached at Community level;(10) Whereas this method of administering the ceilings calls for close and especially speedy cooperation between the Member States and the Commission, which must be able to monitor the level reached by imports charged against the ceilings and inform the Member States accordingly; whereas this cooperation should be close enough to allow the Commission to take appropriate steps to restore customs duties as soon as one of the ceilings is reached;(11) Whereas, for the products listed in Annex III, it would seem appropriate to have recourse to the system of statistical surveillance administered by the Commission pursuant to the relevant provisions of Regulations (EC) No 1172/95 (4) and (EEC) No 2658/87 (5);(12) Whereas Regulation (EC) No 1983/95 (6), which brought into force the measures applicable pursuant to the old agreement, should be repealed,HAS ADOPTED THIS REGULATION:Article 1 From 1 January to 31 December each year, the customs duties applicable to imports into the Community of products listed in Annex I and originating in the Faroe Islands shall be suspended at the levels and within the limits of the Community tariff quotas specified therein.Article 2 The tariff quotas referred to in Article 1 shall be administered by the Commission, which may take any appropriate administrative measure to ensure efficient operation.Article 3 Where an importer enters a product covered by this Regulation for free circulation in a Member State accompanied by:- a request for preferential treatment, and- a movement certificate, complying with the rules laid down in the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation annexed to Decision 97/126/EC (7),and his declaration is accepted by the customs authorities, the Member State concerned shall, by notifying the Commission accordingly, draw a quantity from the quota concerned to satisfy the requirement.Applications for drawings from the quotas shall indicate the date on which the declarations were accepted and shall be sent to the Commission forthwith.Drawings shall be granted by the Commission on the basis of the date when the declarations for free circulation were accepted by the customs authorities of the Member State concerned, provided the available balance is sufficient.Where a Member State fails to use the quantities drawn, it shall return them as soon as possible to the relevant quota.Where the quantities applied for are in excess of the available balance, allocation shall be made in proportion to the requirements. The Member State shall be informed by the Commission of the quantities drawn.Article 4 1. From 1 January to 31 December each year imports into the Community of certain products originating in the Faroe Islands, listed in Annexes II and III, shall be subject respectively to tariff ceilings and Community surveillance.The description of the products referred to in the first subparagraph, the ceilings and the customs duty applicable are specified in the said Annexes.2. Imports shall be charged against the ceilings as and when the products are presented to customs under cover of declarations for free circulation accompanied by a movement certificate as specified in the second indent of the first subparagraph of Article 3.Goods may be charged against the ceiling only if the movement certificate is presented before the date when collection of customs duty is resumed.Utilization of ceilings shall be recorded at Community level on the basis of imports charged against them as specified in the first and second subparagraphs.Member States shall inform the Commission of any import operation carried out in accordance with the procedure determined above at the intervals and within the deadlines laid down in paragraph 4.3. As soon as the ceilings are reached, the Commission may, by adopting a Regulation, resume the collection of the customs duties applicable to third countries until the end of the calendar year.4. Member States shall send the Commission, no later than the fifteenth of each month, the statements showing the quantities charged during the preceding month.5. The statistical surveillance provided for in respect of products specified in Annex III shall be carried out at Community level on the basis of imports charged as specified in the first subparagraph of paragraph 2 and notified to the Statistical Office of the European Communities pursuant to Regulations (EC) No 1172/95 and (EEC) No 2658/87.Article 5 1. The provisions necessary to apply this Regulation, in particular:(a) any technical amendments and adaptations which may be needed as a a result of changes to the combined nomenclature or Taric codes;(b) any adaptations needed following a change to the Agreement between the European Community and the Faroe islands, as approved by an act of the Council,shall be adopted in accordance with the procedure set out in Article 6 (2).2. The provisions adopted pursuant to paragraph 1 do not authorize the Commission to:- carry over preferential quantities from one quota period to another,- amend the timetables laid down in the Agreements or protocols,- transfer quantities from one quota to another,- open and administer quotas resulting form new agreements,- adopt legislation affecting the administration of quotas subject to import certificates.Article 6 1. The Commission shall be assisted by the Customs Code Committee.2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority as laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote.The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall forthwith be communicated by the Commission to the Council. In that event the Commission shall defer application of the measures which it has adopted for three months from the date of such communication.The Council, acting by a qualified majority, may take a different decision within the time limit specified in the previous subparagraph.3. The Committee may examine any question concerning the application of this Regulation which is raised by its chairman either at the latter's initiative or at the request of a Member State.Article 7 Rates of duty specified in Annexes I, II and III shall apply only where the free-at frontier price determined by Member States in accordance with Regulation (EEC) No 3759/92 is at least equal to the reference price set, or to be set, by the Community in respect of the products or categories of products concerned.Article 8 The Commission shall adopt all appropriate measures, in close cooperation with the Member States, to apply this Regulation.Article 9 Regulation (EC) No 1983/95 shall be repealed.Article 10 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 14 April 1997.For the CouncilThe PresidentJ. VAN AARTSEN(1) OJ No L 53, 22. 2. 1997, p. 2.(2) OJ No L 388, 31. 12. 1992, p. 1. Regulation as last amended by Regulation (EC) No 3318/94 (OJ No L 350, 31. 12. 1994, p. 15).(3) OJ No L 302, 19. 10. 1992, p. 1.(4) OJ No L 118, 25. 5. 1995, p. 10.(5) OJ No L 256, 7. 9. 1987, p. 1.(6) OJ No L 192, 15. 8. 1995, p. 1.(7) OJ No L 53, 22. 2. 1997, p. 1.ANNEX I Fish and fishery products subject to tariff quotas >TABLE>ANNEX II Fish and fishery products subject to Community tariff ceilings >TABLE>ANNEX III Fish subject to statistical surveillance >TABLE>